DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Relevant portions of 37 CFR 1.111(b) state that “The reply must present arguments pointing out the specific distinctions believed to render the claims… patentable over any applied references… A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”(Emphasis added).  
In this case Applicant’s arguments only point to specific paragraphs in the specification. Applicant’s arguments do not point out how the amended language of the claims overcome the prior art references of George in view of Hashmi. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the input stream n” without beforehand reciting “a/an input stream n.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over George et al., US 7983883 B2 (“George”) in view of Hashmi et al. "Discovering Cortical Algorithms." IJCCI (ICFC-ICNC)(2010) (“Hashmi”).
Regarding claim 1, George teaches a method, comprising: identifying one or more recurrent features in an input stream in a first region of a hierarchical artificial neural network(George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node [at the L1 level] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognizing a temporal pattern in the one or more recurrent features in the first region (George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node [at the L1 level] may learn that group of sensed input patterns.”); providing to at least a second region of the hierarchical neural network an indication of the temporal pattern (George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…” ); based on the indication of the temporal pattern, forming a stable representation within the second region corresponding to a sequence within the input stream(George, cols. 15 lines 1-18, “[T]he inputs are not exclusively associated with a single cause. Therefore, in some instances one or more scores indicating the                         
                            P
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                            )
                        
                    ) or un-normalized (e.g., belief vector B                        
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                        
                    )) and are passed to a parent node…a parent node forms its own "higher level" belief as to the cause of the sensed input patterns at least partly based on some statistical convergence of the beliefs….” George teaches in some instances one or more scores indicating the probability that learned causes are the cause of the sensed input could equal 1.These scores may be normalized e.g., distribution                          
                            P
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                            )
                        
                     or un-normalized e.g., belief vector B                        
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                        
                    ) (i.e. based on the indication of the temporal pattern) a parent node forms its own "higher level" belief as to the cause of the sensed input patterns at least partly based on some statistical convergence of the beliefs (i.e. forming a stable representation within the second region corresponding to a sequence within the input stream)).
George does not teach: and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input, wherein the feedback from the second region is based on the stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream.
However, Hashmi does teach: and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input, wherein the feedback from the second region is based on the stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream(Hashmi, pgs. 200-201, “A simple hierarchical arrangement of multiple hypercolumns with feedforward and feedback paths is shown in Figure 4…Lets assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same patterns that is quite different from the previous one e.g. two different variations of a handwritten digit…Overtime, that new variation will be identified as a new pattern. This will be marked by firing of a minicolumn in the top level of the hierarchy. At this point, the top level hypercolumn receives a feedback signal. This feedback signal forces the minicolumn firing for the original pattern to fire and also inhibits the minicolumn that is firing for the new variation. Now, the minicolumn receiving excitatory feedback also adjusts its weights so that it fires for the new variation as well while the inhibited minicolumn changes its weights so that it does not fire for that input pattern…Once the top level minicolumn starts to give a stable activation for both the variations, it will start to send the feedback signal down so that lower level minicolumns can also create invariant representations. The amount of feedback sent to each of the lower level minicolumns is proportional to its firing history i.e. if a minicolumn has been firing a lot in the past, it will get stronger feedback.” Hashmi teaches A simple hierarchical arrangement of multiple hypercolumns with feedforward and feedback paths is shown in Figure 4 (i.e. and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region) The amount of feedback sent to each of the lower level minicolumns is proportional to its firing history i.e. if a minicolumn has been firing a lot in the past, it will get stronger feedback (i.e. the modulation comprising causing a neuron in the first region to fire irrespective of the further input) Once the top level minicolumn starts to give a stable activation for both the variations, it will start to send the feedback signal down so that lower level minicolumns can also create invariant representations (i.e. wherein the feedback from the second region is based on the stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation) it is exposed to another variation of the same patterns that is quite different from the previous one e.g. two different variations of a handwritten digit (i.e. despite noise in the input stream)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s method in view of Hashmi to teach: and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input, wherein the feedback from the second region is based on the stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream (Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4, Algorithm 1, “Even though each of the minicolumns can withstand and fire for patterns with small variations but patterns with significant variations are recognized as different features. This means that two variations of the same pattern might be recognized as two different features. To resolve this issue and generate invariant representation for variations of the same pattern, we make use of our supervised feedback processing algorithm.”).
Regarding claim 2, George in view of Hashmi teaches the method of claim 1 wherein: the input stream is a pooled input stream(George Col. 8 lines 27-30 “Accordingly, learning causes may effectively entail mapping many patterns and/or inputs to a single cause. Such assigning of multiple patterns and/or inputs to a single cause may also be referred to as "pooling."), the method further comprising: receiving a plurality of input streams at the first region (George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28, “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); and pooling the plurality of input streams to form the input stream in the first region (see George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42,46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”).
Regarding claim 4, George in view of Hashmi teaches the method of claim 1, wherein: wherein the stable representation is based on prior input to the hierarchical artificial neural network (George Col. 16 lines 32-38, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences]…”).
Regarding claim 5, George in view of Hashmi teaches the method of claim 1, further comprising: providing to at least a third region of the hierarchical neural network an indication of the one or more recurrent features (George Col. 15 lines 35-54, fig. 2 elements 22, 24, 26, 28, 30,32, 34, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32(at level L2). …Likewise, the nodes 30 and 32(at level L2) send forward signals to their parent node 34(at level L3)…the forward signal 41 is generated by the co-occurrence detector 42 [which detects recurrent features], and fed to the node 30.”).
	Regarding claim 6, George in view of Hashmi teaches the method of claim 1, wherein: said providing the indication of the temporal pattern comprises activating one or more neurons in the second region (George Col. 15 lines 35-64, fig. 2 elements 22, 24, 26, 28,30,32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”).
	Regarding claim 7, George in view of Hashmi teaches the method of claim 1, wherein: said recognizing the temporal pattern comprises applying a trained sequence memory( George Col. 9., 31- 39, fig. 3 elements 42,44, “Based on the distributions outputted over time by the co-occurrence detector 42, the group learner 44 groups and classifies the co-occurrences [i.e., recurrent features] into groups[i.e., sequences], and outputs a belief  vector                         
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    …The belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                     …represent the probability of observing                         
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                     ( evidence from a lower level) at time t over learned groups.”).
	Regarding claim 8, George in view of Hashmi teaches the method of claim 7, further comprising: training the sequence memory (George Col. 9. 54- 60, “[T]o learn groups[i.e., sequences],  in its world, a group learner builds…a time-adjacency matrix that is updated over time. Further, the group learner is arranged to collect …statistics from the time adjacency matrix to learn temporal groups and then, based on its learned groups and statistics thereof, compute… [the] probability distributions for new inputs…”).
	Regarding claim 9, George teaches the method of claim 1, wherein: the first region is located below the second region and the least one additional region within the hierarchy of the hierarchical artificial neural network (George Col. 6 lines 22-25, “An HTM has multiple .
	Regarding claim 10, George in view of Hashmi teaches the method of claim 1, wherein: said modulating the response comprises sustaining the activity of one or more neurons in the first region (George Col. 16 lines 63-67, Col. 17 lines 1-3, fig. 2 element 30, “The parent node 30 then generates …the inter-node feedback signal and sends…the inter-node feedback signal to the sibling nodes… [i]n [one]…embodiment the inter-node feedback signal is sent to only a subset of the sibling nodes [sustaining their correct grouping of co-occurrences]…”).
Referring to independent claims 11 and 12, they are rejected on the same basis as
independent claim 1 since they are analogous claims
Regarding claim 13, George teaches a hierarchical artificial neural network, comprising:  a plurality of regions(George Col. 6 lines 22-25 “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with
level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”), each region comprising a pooler(George Col. 9 lines 1-3, fig. 3 elements 42, 46,  “[T]he co-occurrence detector 42 performs the function of spatial pooling the input patterns 46.”), a correlator (George Col. 9 lines3-6, fig. 3 elements 42, 46, “[After] [t]he co-occurrence detector 42 receives input patterns 46 and [does spatial pooling, it then] identifies co-occurrences among input patterns….[and] outputs a probability distribution                         
                            P
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            y
                            )
                        
                    . ”), a sequence memory(George Col. 9 lines 33-36, fig. 3 elements 42, 44,   “Based on the distributions outputted over time by the co-occurrence detector 42, the group [temporal] learner 44 groups and classifies the co-occurrences into groups[i.e., sequences], and outputs a belief                         
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    .”), and at least one connection to another of the plurality of regions(George Col. 6, lines 25-31, fig. 2 elements 22, 24, 26, 28,30,32, 34, “Level L1 has nodes 22, 24, 26, 28; level L2 has nodes 30, 32, and level L3 has node 34. The nodes 22, 24, 26, 28, 30, 32, 34 are hierarchically connected in a tree-like structure such that each node may have several children nodes (i.e., nodes connected at a lower level) and one parent node (i.e., node connected at a higher level).”), the hierarchical artificial neural network being configured to: receive a plurality of input streams at a first region of the plurality of regions(George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28, “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); pool the plurality of input streams at the pooler of the first region (George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42,46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”); identify one or more recurrent features in the pooled input stream at the correlator of the first region(George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node[‘s] [co-occurrence Detector] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognize a temporal pattern in the one or more recurrent features at the sequence memory of the first region (George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node[at the L1 level]  may ; provide to at least a second region of the plurality of regions an indication of the temporal pattern (George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”);based on the indication of the temporal pattern, forming a stable representation within the second region corresponding to a sequence within the input stream(George, cols. 15 lines 1-18, “[T]he inputs are not exclusively associated with a single cause. Therefore, in some instances one or more scores indicating the probability that learned causes are the cause of the sensed input could equal 1 or a corresponding score which indicates a high likelihood that the learned cause is the cause of the sensed inputs. These scores (or "beliefs" as described above) may be normalized (e.g., distribution                          
                            P
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                            )
                        
                    ) or un-normalized (e.g., belief vector B                        
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                        
                    )) and are passed to a parent node…a parent node forms its own "higher level" belief as to the cause of the sensed input patterns at least partly based on some statistical convergence of the beliefs….” George teaches in some instances one or more scores indicating the probability that learned causes are the cause of the sensed input could equal 1.These scores may be normalized e.g., distribution                          
                            P
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                            )
                        
                     or un-normalized e.g., belief vector B                        
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                        
                                        
                                            -
                                        
                                    
                                
                            
                             
                            y
                        
                    ) (i.e. based on the indication of the temporal pattern) a parent node forms its own "higher level" belief as to the cause of the sensed input patterns at least partly based on some statistical convergence of the beliefs (i.e. forming a stable representation within the second region corresponding to a sequence within the input stream)). 
George does not teach: and modulate a response to a further input to the first region based on feedback from the second region and at least one additional region of the plurality of regions, 
However, Hashmi does teach: and modulate a response to a further input to the first region based on feedback from the second region and at least one additional region of the plurality of regions, the modulation comprising causing a neuron in the first region to fire irrespective of the further input, wherein the feedback from the second region is based on a stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream (Hashmi, pgs. 200-201, “A simple hierarchical arrangement of multiple hypercolumns with feedforward and feedback paths is shown in Figure 4…Lets assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same patterns that is quite different from the previous one e.g. two different variations of a handwritten digit…Overtime, that new variation will be identified as a new pattern. This will be marked by firing of a minicolumn in the top level of the hierarchy. At this point, the top level hypercolumn receives a feedback signal. This feedback signal forces the minicolumn firing for the original pattern to fire and also inhibits the minicolumn that is firing for the new variation. Now, the minicolumn receiving excitatory feedback also adjusts its weights so that it fires for the new variation as well while the inhibited minicolumn changes its weights so that it does not fire for that input pattern…Once the top level minicolumn starts to give a stable activation for both the variations, it will start to send the feedback signal down so that lower level minicolumns can also create invariant representations. The amount of feedback sent to each of the lower level minicolumns is Hashmi teaches A simple hierarchical arrangement of multiple hypercolumns with feedforward and feedback paths is shown in Figure 4 (i.e. and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region) The amount of feedback sent to each of the lower level minicolumns is proportional to its firing history i.e. if a minicolumn has been firing a lot in the past, it will get stronger feedback (i.e. the modulation comprising causing a neuron in the first region to fire irrespective of the further input) Once the top level minicolumn starts to give a stable activation for both the variations, it will start to send the feedback signal down so that lower level minicolumns can also create invariant representations (i.e. wherein the feedback from the second region is based on the stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation) it is exposed to another variation of the same patterns that is quite different from the previous one e.g. two different variations of a handwritten digit (i.e. despite noise in the input stream)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s hierarchical artificial neural network in view of Hashmi to teach: and modulate a response to a further input to the first region based on feedback from the second region and at least one additional region of the plurality of regions, the modulation comprising causing a neuron in the first region to fire irrespective of the further input, wherein the feedback from the second region is based on a stable representation within the second region, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4, Algorithm 1, “Even though each of the 
	Regarding claim 15, George in view of Hashmi teaches the hierarchical artificial neural network of claims 13, wherein: the stable representation is based on prior input to the hierarchical artificial neural network(George Col. 16 lines 32-38, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences]…”).
Regarding claim 16, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: said providing the indication of the temporal pattern comprises activating one or more neurons in the second region (George Col. 15 lines 35-64, fig. 2 elements 22, 24, 26, 28,30,32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”).
	Regarding claim 17, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: said recognizing the temporal pattern comprises applying a trained sequence memory(George Col. 9., 31- 39, fig. 3 elements 42,44, “Based on the                         
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    …The belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                     …represent the probability of observing                         
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                     ( evidence from a lower level) at time t over learned groups.”).
	Regarding claim 18, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 17, the hierarchical artificial neural network being further configured to: train the sequence memory (George Col. 9. 54- 60, “[T]o learn groups [i.e., sequences] in its world, a group learner builds…a time-adjacency matrix that is updated over time. Further, the group learner is arranged to collect …statistics from the time adjacency matrix to learn temporal groups and then, based on its learned groups and statistics thereof, compute… [the] probability distributions for new inputs…”).
	Regarding claim 19, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: the first region is located below the second region and the least one additional region within the hierarchy of the hierarchical artificial neural network (George Col. 6 lines 22-25, “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”).
	Regarding claim 20, George in view of Hashmi teaches the hierarchical artificial neural network of claim 13, wherein said modulating the response comprises sustaining the activity of one or more neurons in the first region (George Col. 16 lines 63-67, Col. 17 lines 1-3, fig. 2 element 30,  “The parent node 30 then generates …the inter-node feedback signal and sends…the inter-node feedback signal to the sibling nodes… [i]n [one]…embodiment the inter-.
Regarding claim 21, George teaches a method, comprising: forming a stable representation within a second region of a hierarchical artificial neural network(George Col. 16 lines 32-43, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences].In the second run, the parent provides the inter-node feedback signal to the children nodes concurrently with or before the children nodes receives input signal that caused changes in the forward signal [avoiding grouping errors]…”) based on input to the hierarchical artificial neural network (George Col. 16 lines 32-38, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences]…”), the stable representation corresponding to a sequence within the input(George, cols. 15 lines 15-18, “[A] parent node forms its own "higher level" belief as to the cause of the sensed input patterns at least partly based on some statistical convergence of the beliefs….” George teaches a parent node forms its own "higher level" belief as to the cause of the sensed input patterns at least partly based on some statistical convergence of the beliefs (i.e. the stable representation corresponding to a sequence within the input)); identifying one or more recurrent features in an input stream in a first region of a hierarchical artificial neural network(George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node [at the L1 level] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognizing a temporal pattern in the one or more recurrent features in the first region (George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node [at the L1 level] may learn that group of sensed input patterns.”); providing to at least a second region of the hierarchical neural network an indication of the temporal pattern (George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…” ). 
George does not teach: and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region based on the stable representation the modulation comprising causing a neuron in the first region to fire irrespective of the further input, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream n. 
However, Hashmi does teach: and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region based on the stable representation, the modulation comprising causing a neuron in the first region to fire irrespective of the further input, thereby sustaining the sequence corresponding to the stable representation despite noise in the input stream n(Hashmi, pgs. 200-201, “A simple hierarchical arrangement of multiple hypercolumns with feedforward and feedback paths is shown in Figure 4…Lets assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same patterns that is quite different from the previous one e.g. two different variations of a handwritten digit…Overtime, that new variation will be identified as a new pattern. This will be marked by firing of a minicolumn in the top level of the hierarchy. At this point, the top level hypercolumn receives a feedback signal. This feedback signal forces the minicolumn firing for the original pattern to fire and also inhibits the minicolumn that is firing for the new variation. Now, the minicolumn receiving excitatory feedback also adjusts its weights so that it fires for the new variation as well while the inhibited minicolumn changes its weights so that it does not fire for that input pattern…Once the top level minicolumn starts to give a stable activation for both the variations, it will start to send the feedback signal down so that lower level minicolumns can also create invariant representations. The amount of feedback sent to each of the lower level minicolumns is proportional to its firing history i.e. if a minicolumn has been firing a lot in the past, it will get stronger feedback.” Hashmi teaches A simple hierarchical arrangement of multiple hypercolumns with feedforward and feedback paths is shown in Figure 4 (i.e. and modulating a response to a further input to the first region based on feedback from the second region and at least one additional region) Once the top level minicolumn starts to give a stable activation for both the variations, it will start to send the feedback signal down so that lower level minicolumns can also create invariant representations (i.e. based on the stable representation)The amount of feedback sent to each of the lower level minicolumns is proportional to its firing history i.e. if a minicolumn has been firing a lot in the past, it will get stronger feedback (i.e. the modulation comprising causing a neuron in the first region to fire irrespective of the further input, thereby sustaining the sequence corresponding to the stable representation) it is exposed to another variation of the same patterns that is quite different from the previous one e.g. two different variations of a handwritten digit (i.e. despite noise in the input stream n)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s method in view of Hashmi to teach: (Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4, Algorithm 1, “Even though each of the minicolumns can withstand and fire for patterns with small variations but patterns with significant variations are recognized as different features. This means that two variations of the same pattern might be recognized as two different features. To resolve this issue and generate invariant representation for variations of the same pattern, we make use of our supervised feedback processing algorithm.”).
Regarding claim 22, George in view of Hashmi teaches the method of claim 21 wherein: the input stream is a pooled input stream(George Col. 8 lines 27-30 “Accordingly, learning causes may effectively entail mapping many patterns and/or inputs to a single cause. Such assigning of multiple patterns and/or inputs to a single cause may also be referred to as "pooling."), the method further comprising: receiving a plurality of input streams at the first region (George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28,  “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); and pooling the plurality of input streams to form the input stream in the first region ( George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42, 46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”).
	Regarding claim 23, George in view of  Hashmi teaches the method of claim 21, wherein: said recognizing the temporal pattern comprises applying a trained sequence memory( George Col. 9., 31- 39, fig. 3 elements 42,44, “Based on the distributions outputted over time by the co-occurrence detector 42, the group learner 44 groups and classifies the co-occurrences [i.e., recurrent features] into groups[i.e., sequences], and outputs a belief  vector                         
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    …The belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                     …represent the probability of observing                         
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                     ( evidence from a lower level) at time t over learned groups.”).
	Regarding claim 24, George in view of  Hashmi teaches the method of claim 21, wherein: the first region is located below the second region and the least one additional region within the hierarchy of the hierarchical artificial neural network(George Col. 6 lines 22-25, “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”).
	Regarding claim 25, George in view of Hashmi teaches the method of claim 21, wherein: said modulating the response comprises sustaining the activity of one or more neurons in the first region (George Col. 16 lines 63-67, Col. 17 lines 1-3, fig. 2 element30,  “The parent node 30 then generates …the inter-node feedback signal and sends…the inter-node feedback signal to the sibling nodes… [i]n [one]…embodiment the inter-node feedback signal is sent to only a subset of the sibling nodes [sustaining their correct grouping of co-occurrences]…”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrne, Fergal. "Encoding reality: prediction-assisted cortical learning algorithm in hierarchical temporal memory." arXiv preprint arXiv:1509.08255 (2015)(details the various Cortical Learning Algorithms along with prediction assisted Cortical Learning for Hierarchical Temporal Memory Networks)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-6:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129